Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 1 of 21 PageID 10007




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

            Plaintiffs,

  v.                                                  Case No: 8:19-cv-710-MSS-TGW

  BRIGHT HOUSE NETWORKS,
  LLC,

            Defendant.


                                         ORDER

            THIS CAUSE comes before the Court for consideration of Defendant’s

  Objections to the Magistrate Judge’s Discovery Rulings, (Dkts. 212, 298), and

  Plaintiffs’ responses in opposition thereto, (Dkts. 230, 304); and Plaintiffs’ Objections

  to the Magistrate Judge’s Discovery Rulings, (Dkts. 216, 317), and Defendant’s

  responses in opposition thereto. (Dkts. 233, 318) Upon consideration of all relevant

  filings, case law, and being otherwise fully advised, the Court SUSTAINS IN PART

  and OVERRULES IN PART the Parties’ objections to the discovery rulings.

       I.      BACKGROUND

               A. Factual Background and Procedural History

            This action arises from copyright infringement allegedly committed by

  thousands of subscribers to Bright House Networks, LLC, formerly one of the largest

  internet service providers in the country. (Dkt. 94 at ¶¶ 1-2) Plaintiffs—a collection of

  record companies and music publishers that hold copyrights in “some of the world’s
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 2 of 21 PageID 10008




  most famous and popular music”—seek to hold Bright House liable for refusing to

  take steps to stop its subscribers from illegally downloading and distributing Plaintiffs’

  music through BitTorrent and other file-sharing services. (Id. at ¶ 2) Plaintiffs allege

  that, even after their representatives sent hundreds of thousands of notices to Bright

  House identifying specific instances of infringement by its subscribers, Bright House

  declined to terminate or otherwise take meaningful action against the infringing

  subscribers. (Id. at ¶¶ 2-3) According to Plaintiffs, Bright House’s failure to act in the

  face of this knowledge subjects it to secondary liability for the direct infringement

  committed by its users. (Id. at ¶ 5)

        Plaintiffs initiated this action on March 22, 2019, and subsequently filed an

  Amended Complaint asserting two claims against Bright House: contributory

  copyright infringement and vicarious copyright infringement. (Dkt. 1; Dkt. 94 at ¶¶

  90-107) Bright House moved to dismiss the vicarious liability claim, and the Court

  granted that motion on July 8, 2020. (Dkts. 99, 142) The surviving claim for

  contributory infringement asserts that, “[t]hrough Plaintiffs’ infringement notices and

  other means,” Bright House knew its subscribers were infringing Plaintiffs’ works “on

  a massive scale.” (Dkt. 94 at ¶ 93) Nevertheless, according to Plaintiffs, Bright House

  “facilitated, encouraged, and materially contributed to such infringement by

  continuing to provide its network and the facilities necessary for its subscribers to

  commit repeated infringements.” (Id.) Plaintiffs seek relief for infringement that

  allegedly occurred from March 24, 2013 to May 17, 2016. (Id. at ¶ 5)




                                              2
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 3 of 21 PageID 10009




            Following the dismissal of the vicarious liability claim, Bright House answered

  the Amended Complaint and filed counterclaims, which it subsequently amended.

  (Dkts. 151, 164) The counterclaims asserted that Plaintiffs violated the Digital

  Millennium Copyright Act, 17 U.S.C. § 512(f), and the Florida Deceptive and Unfair

  Trade Practices Act, Fla. Stat. §§ 501.201 et seq., by sending Bright House knowingly

  false infringement notices. (Dkt. 164 at ¶¶ 131-63) Bright House alleged that the notices

  were false because they incorrectly asserted that Plaintiffs owned the works in

  question. (Id. at ¶¶ 66-67, 73-74) Bright House claimed to have discovered the alleged

  misrepresentations in February 2020, when Plaintiffs sought leave to file an Amended

  Complaint removing 283 works (the “Dropped Works”) from this action. (Id. at ¶¶ 65-

  66) 1 Bright House alleged, on information and belief, that Plaintiffs dropped at least

  some of these works because they either did not own them or Bright House subscribers

  did not infringe them. (Id. at ¶¶ 67-68) Plaintiffs moved to dismiss the Amended

  Counterclaims, and the Court granted that motion on December 29, 2020. (Dkts. 171,

  244)

                B. The Discovery Rulings and the Parties’ Objections

            The Parties have litigated multiple discovery disputes since this action

  commenced. This Order concerns the Parties’ objections to a series of discovery rulings

  by Judge Wilson.




  1
      There are approximately 7,000 musical works at issue in this lawsuit. (Dkt. 94-1; Dkt. 94-2)


                                                      3
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 4 of 21 PageID 10010




         First, Bright House objects to Judge Wilson’s denial of its motion to compel

  Plaintiffs to produce additional documents in response to four requests for production

  (“RFPs”). (Dkt. 212 at 1-2, 7) The RFPs read as follows:

         RFP 27: All documents that mention, refer to, or relate to Bright House
         and/or the above-captioned litigation that were created, received, or sent
         from 2013 to the present.

         RFP 65: For the time period May 1, 2012 through present, documents
         sufficient to demonstrate the relationship, agreement, and/or
         communications between You and/or any other Plaintiff and the RIAA
         and/or MarkMonitor 2 regarding this lawsuit, the Copyright Works,
         and/or Bright House.

         RFP 67: Documents concerning any technical or qualitative analysis of
         any computer code or other systems responsible for the process in
         identifying infringement and/or producing the infringement notices that
         were sent to Bright House or upon which You will rely in this litigation,
         including any documents drafted by the Center for Copyright
         Information (“CCI”), MarkMonitor, StrozFriedberg, or Harbor Labs.

         RFP 68: For the time period May 1, 2012 through present, documents
         and correspondence addressing the reliability and/or efficacy of the
         MarkMonitor System, including but not limited to audits related thereto,
         and documents and communications with MarkMonitor, Stroz
         Friedberg, and/or Harbor Labs containing or addressing any technical
         assessments of the MarkMonitor System.

         Plaintiffs agreed to produce documents responsive to each of these requests but

  declined to produce any documents postdating May 2016, the end of the claim period

  in this action. (Id. at 7) With respect to RFPs 67 and 68, Plaintiffs agreed to produce

  documents assessing the reliability of the system their representatives used to send



  2
   Plaintiffs hired MarkMonitor, an antipiracy vendor, to detect online infringement of Plaintiffs’
  works, generate notices of infringement, and then send those notices to Bright House when
  MarkMonitor believed that Bright House subscribers had infringed Plaintiffs’ works. (Dkt. 230 at 3)


                                                  4
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 5 of 21 PageID 10011




  infringement notices to Bright House, but declined to produce documents concerning

  the “Copyright Alert System,” a private, voluntary arrangement between various

  movie studios, record companies (including Plaintiffs), and certain internet service

  providers—but not Bright House. (Id. at 16-17) Judge Wilson denied Bright House’s

  motion to compel Plaintiffs to produce (i) post-May 2016 documents responsive to

  these requests, and (ii) documents related to the Copyright Alert System. (Dkt. 210 at

  2) These rulings were consistent with Judge Wilson’s earlier decisions to define the

  relevant time period for discovery as March 1, 2012 to May 31, 2016, and to reject

  Bright House’s request for “documents related to the technology considered and used

  in connection with the [Copyright Alert System] to monitor or mitigate copyright

  infringement.” (Dkt. 80 at 20; Dkt. 93 at 1-3)

        Second, Bright House objects to Judge Wilson’s denial of its motion to compel

  production of documents responsive to RFP 98. (Dkt. 212 at 21-23) That RFP sought

  “[d]ocuments sufficient to demonstrate Your ownership of, or possession of an

  exclusive right in, each of the Dropped Works at the time You sent a Notice of Alleged

  Infringement for that Dropped Work, and that You were authorized to send Notices

  of Alleged Infringement concerning those works between January 2013 and March

  2015.” (Id. at 7-8) Plaintiffs declined to produce any documents in response to this

  request. (Id. at 8) Bright House principally contended that RFP 98 was appropriate

  because it sought information relevant to its counterclaims, which have since been

  dismissed. (Dkt. 159 at 24-25; Dkt. 244)




                                             5
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 6 of 21 PageID 10012




        Third, Bright House objects to Judge Wilson’s denial of its motion to compel

  responses to Requests for Admission (“RFAs”) 110-364, which asked Plaintiffs to

  “[a]dmit that You did not own, or have authorization to assert rights on behalf of the

  owner for, the Dropped Work [individually identified by title] during the Claims

  Period.” (Dkt. 298 at 3) As Bright House concedes, the RFAs were an “alternative

  way to obtain” the same information as RFP 98. (Id.) Judge Wilson denied the motion

  to compel on the ground that the information sought was not relevant and would be

  overly burdensome to produce. (Dkt. 298-2 at 60:9-11, 61:13-15, 62:24-63:1)

        Fourth, Plaintiffs object to Judge Wilson’s decision to grant Bright House’s

  motion to compel Plaintiffs to respond to Interrogatory 13. (Dkt. 216) That

  Interrogatory asked Plaintiffs to “[i]dentify which sound recordings listed on Exhibit

  A (including any amendments to same) to Plaintiffs’ Complaint were first issued or

  released together on or as albums or compilations, including for each the name of the

  corresponding album or compilation.” (Id. at 2-3) Bright House contended that this

  information was relevant in light of 17 U.S.C. § 504(c), which provides that “all the

  parts of a compilation or derivative work constitute one work” for the purpose of

  calculating statutory damages. (Dkt. 159 at 6) Plaintiffs maintained that the

  Interrogatory sought irrelevant information because “each sound recording at issue

  was individually exploited during the Claim Period,” and thus “each is eligible for its

  own [statutory damages] award.” (Dkt. 174 at 5)

        Fifth, Plaintiffs object to Judge Wilson’s denial of their motion to compel Bright

  House to produce additional documents in response to RFPs 64 and 126. (Dkt. 317)


                                            6
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 7 of 21 PageID 10013




  RFP 64 sought “[d]ocuments sufficient to reflect the content of any calls between

  [Bright House’s] employees, customer service representatives, or members of [Bright

  House’s] internet security or customer safety team, on one hand, and Subscribers or

  Users identified in Infringement Notices or otherwise identified in connection with

  actual or alleged copyright infringement, on the other.” (Id. at 14) RFP 126 sought

  Bright House’s “internal communications discussing any Infringement Notice, any

  instance of alleged copyright infringement, or any ‘ticket’ generated in response to any

  Infringement Notice, including internal communications concerning the actual or

  potential termination of any Subscriber’s account with [Bright House].” (Id. at 4)

        Bright House agreed to search for and produce some documents responsive to

  these requests, including (i) internal communications concerning notices of

  infringement sent by Plaintiffs, (ii) internal communications concerning notices of

  infringement sent by any party as long as those communications discussed whether to

  terminate, suspend, or quarantine a Bright House user’s account, and (iii) call records

  concerning notices of infringement for any subscribers who (a) received notices from

  Plaintiffs or (b) received three or more notices sent by any party. (Dkt. 318 at 2-3)

  Plaintiffs nonetheless contended that Bright House’s production was inadequate

  because (among other things) it excluded internal Bright House communications

  about infringers that contain “no discussion about quarantining, suspending, or

  terminating.” (Dkt. 317-2 at 12:5-12) Judge Wilson rejected Plaintiffs’ arguments,

  concluding that Bright House had responded adequately to both RFPs. (Id. at 55:14-

  17, 85:22-23)


                                             7
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 8 of 21 PageID 10014




     II.      LEGAL STANDARD

           A district judge is required to defer to a magistrate judge’s non-dispositive order

  unless it is clearly erroneous or contrary to law. See TemPay, Inc. v. Biltres Staffing of

  Tampa Bay, LLC, 929 F. Supp. 2d 1255, 1259-60 (M.D. Fla. 2013). Further, Federal

  Rule of Civil Procedure 72(a) states:

           When a pretrial matter not dispositive of a party’s claim or defense is
           referred to a magistrate judge to hear and decide, the magistrate judge
           must promptly conduct the required proceedings and, when appropriate,
           issue a written order stating the decision. A party may serve and file
           objections to the order within 14 days after being served with a copy. A
           party may not assign as error a defect in the order not timely objected to.
           The district judge in the case must consider timely objections and modify
           or set aside any part of the order that is clearly erroneous or is contrary
           to law.

  A finding is clearly erroneous when, although there is evidence to support it, the

  reviewing court upon reviewing the entirety of the evidence is left with the definite and

  firm conviction that a mistake has been committed. See Anderson v. City of Bessemer

  City, N.C., 470 U.S. 564, 573 (1985). This standard does not entitle a reviewing court

  to reverse a finding simply because it would have decided the matter differently. Id.

  Further, an order is contrary to law “when it fails to apply or misapplies relevant

  statutes, case law or rules of procedure.” TemPay, Inc., 929 F. Supp. 2d at 1260.

     III.     DISCUSSION

              A. RFPs 27, 65, 67, and 68

           Bright House’s RFPs 67 and 68 sought documents relating to analyses of any

  “MarkMonitor System” used to detect copyright infringement and send notices of

  infringement. (Dkt. 212 at 7) Bright House’s RFP 65 sought, from “May 1, 2012


                                                8
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 9 of 21 PageID 10015




  through present, documents sufficient to demonstrate the relationship, agreement,

  and/or communications between [Plaintiffs] and the RIAA and/or MarkMonitor

  regarding this lawsuit, the Copyright Works, and/or Bright House.” (Id. at 7) Judge

  Wilson denied Bright House’s motion to compel Plaintiffs to produce (i) post-May

  2016 documents responsive to these requests, and (ii) documents related to the

  Copyright Alert System. (Dkt. 210 at 2) Bright House objects to these rulings on two

  principal grounds. First, Bright House contends that the denial of the request for

  documents postdating May 2016 was erroneous because “it failed to account for the

  two-plus-year period after May 2016 when Plaintiffs used MarkMonitor to

  manufacture virtually all of the evidence they will use to support their direct

  infringement case.” (Dkt. 212 at 9) Second, Bright House argues that, although

  Plaintiffs agreed to produce analyses of the MarkMonitor system used to send notices

  to Bright House, Plaintiffs should also be compelled to produce analyses of the

  MarkMonitor program used in the Copyright Alert System. (Id. at 15-19) Neither

  objection warrants reversing Judge Wilson’s rulings.

        Bright House’s timing objection fails because it has not shown that Plaintiffs

  used MarkMonitor after May 2016 to gather evidence of copyright infringement. In

  January 2016, Plaintiffs tasked MarkMonitor, an antipiracy vendor, with locating and

  downloading music files on the internet that matched the files MarkMonitor had

  previously determined to be infringing. (Dkt. 222-1) This project was necessary

  because when MarkMonitor initially searched the internet for music files that infringed

  Plaintiffs’ copyrights, it would download an infringing file, use the metadata to


                                            9
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 10 of 21 PageID 10016




   determine whether a Bright House subscriber had unlawfully shared the file, and then

   discard the file. (Dkt. 222 at 2-3) The 2016 download project was complete by

   February 2016, and the downloaded files were saved to a hard drive in March 2016

   and subsequently produced to Bright House in discovery. (Dkt. 230 at 8) Although 18

   out of the approximately 104,000 files on the hard drive appeared to be dated

   December 2018, that was a result of the drive “being mounted to a computer in

   December 2018.” (Dkt. 230-3) At Bright House’s request, MarkMonitor subsequently

   sent Bright House an additional copy of the hard drive; all of the files on that drive

   were dated March 2016. (Dkt. 230-4) Bright House has not shown that, as part of its

   work for Plaintiffs, MarkMonitor continued downloading files after May 2016. Thus,

   there is no basis to compel Plaintiffs to supplement their document production to

   include documents postdating May 2016. 3

           Two additional considerations weigh against requiring Plaintiffs to produce

   post-May 2016 documents. First, several months before issuing the challenged

   decision, Judge Wilson had defined the discovery period as March 1, 2012 to May 31,

   2016. (Dkt. 93 at 1-3; Dkt. 230-1 at 38:16-20) Bright House did not object to this ruling.

   Second, the Special Master in a related case—Warner Records v. Charter

   Communications, Inc., No. 1:19-cv-874-RBJ-MEH (D. Colo.)—denied materially

   identical RFPs by Charter Communications, Inc., Bright House’s parent company.

   (Dkt. 230-8 at 10-11) The Special Master reasoned that “Charter ha[d] not established


   3
    The Court notes that Plaintiffs will not be permitted to use in this litigation any documents postdating
   May 2016 that MarkMonitor may have created as part of its download project.


                                                      10
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 11 of 21 PageID 10017




   that the requested documents post-dating the claim period [March 1, 2012 to May 17,

   2016] are sufficiently relevant to this matter and the burden of producing such

   documents therefore outweighs their probative value.” (Id.)

         Bright House’s next objection—that Judge Wilson erroneously failed to compel

   Plaintiffs to produce analyses of the MarkMonitor program used in the Copyright

   Alert System—fares no better. As noted above, Bright House did not participate in the

   Copyright Alert System, a voluntary arrangement between movie studios, record

   companies (including Plaintiffs), and certain internet service providers to deter online

   infringement. (Dkt. 230-1 at 134:25-135:8) Significantly, Plaintiffs produced

   documents assessing the reliability of the MarkMonitor program their representatives

   actually used to send infringement notices to Bright House. (Dkt. 212 at 16-17)

   Moreover, Judge Wilson previously rejected as “too broad” Bright House’s separate

   request for “documents related to the technology considered and used in connection

   with the [Copyright Alert System] to monitor or mitigate copyright infringement.”

   (Dkt. 80 at 20; Dkt. 93 at 23; Dkt. 230-1 at 136:7-9) Bright House did not object to that

   earlier ruling. Accordingly, Judge Wilson did not err in rejecting Bright House’s

   request for documents assessing the reliability of the Copyright Alert System.

         Finally, the Court sustains in part Bright House’s objection to Judge Wilson’s

   denial of its motion to compel Plaintiffs to produce additional documents in response

   to RFP 27. That RFP sought “[a]ll documents that mention, refer to, or relate to Bright

   House and/or the above-captioned litigation that were created, received, or sent from

   2013 to the present.” (Dkt. 212 at 7) In response to that request, Plaintiffs agreed to


                                              11
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 12 of 21 PageID 10018




   produce responsive, non-privileged documents for the time period January 1, 2013 to

   May 17, 2016. (Id. at 19) Plaintiffs declined, however, to produce any responsive, non-

   privileged documents postdating May 17, 2016. Judge Wilson acknowledged that

   Plaintiffs had already agreed to produce documents through May 17, 2016. (Dkt. 222-

   2 at 104:21-25) However, Judge Wilson declined to compel Plaintiffs to provide any

   responsive documents after the discovery period ending May 17, 2016, on the ground

   that the request was overbroad. (Id.) This decision was clearly erroneous. Relevant

   documents in Plaintiffs’ possession do not become less discoverable simply because

   they were created after the claim period in this action. The request is also only

   overbroad to the extent that it requests documents that may relate to Bright House but

   not relate to this lawsuit. Otherwise, requests that seek documents that relate to this

   lawsuit or that relate to Bright House and this lawsuit are not overbroad, and those

   documents are not irrelevant. Accordingly, the Court orders Plaintiffs to respond to a

   narrowed version of RFP 27 that covers January 1, 2013 to the present. Specifically,

   by November 12, 2021, Plaintiffs must produce to Bright House all non-privileged

   documents that mention, refer to, or relate to Bright House and the above-captioned

   litigation and all non-privileged documents that mention, refer to, or relate to the

   above-captioned litigation that were created, received, or sent from January 1, 2013 to

   the present. If the documents simply relate to Bright House but not to the above-

   captioned litigation, they are not subject to production, and, if they are privileged,

   obviously, they may be withheld under a claim of privilege.




                                             12
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 13 of 21 PageID 10019




             B. RFP 98 and RFAs 110-364

          Bright House’s RFP 98 sought “[d]ocuments sufficient to demonstrate

   [Plaintiffs’] ownership of, or possession of an exclusive right in, each of the Dropped

   Works at the time [Plaintiffs] sent a Notice of Alleged Infringement for that Dropped

   Work, and that [Plaintiffs] were authorized to send Notices of Alleged Infringement

   concerning those works between January 2013 and March 2015.” (Dkt. 212 at 7-8)

   Bright House’s RFAs 110-364 sought the same information through interrogatories,

   asking Plaintiffs to “[a]dmit that You did not own, or have authorization to assert

   rights on behalf of the owner for, the Dropped Work [individually identified by title]

   during the Claims Period.” (Dkt. 298 at 3) There is no basis to reverse the denial of

   Bright House’s motion to compel responses to these two discovery requests.

          First, the discovery requests can no longer be defended on the ground that they

   are relevant to Bright House’s counterclaims. Those counterclaims were predicated on

   the assertion that Plaintiffs violated federal and state law by sending Bright House

   infringement notices that falsely represented Plaintiffs owned the Dropped Works.

   (Dkt. 164 at ¶¶ 131-63) As noted above, this Court dismissed Bright House’s

   counterclaims for failure to state a claim in December 2020. (Dkt. 244) Thus, RFP 98

   and RFAs 110-364 cannot be justified on the basis that they will lead to information

   relevant to the now-dismissed counterclaims.

          Second, the Court rejects Bright House’s argument that the requested discovery

   is appropriate because it could call into question the reliability of Plaintiffs’ system for

   sending infringement notices. (Dkt. 298 at 4) This argument rests on Bright House’s


                                               13
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 14 of 21 PageID 10020




   speculation that Plaintiffs removed the Dropped Works from this action because they

   did not own those works when they sent the infringement notices. (Dkt. 212 at 21)

   Bright House has not, however, pointed to any evidence supporting this assertion.

   Notably, the Case Management and Scheduling Order (“CMSO”) entered in this

   action expressly permitted Plaintiffs to “file amended versions of Exhibit A (list of

   sound recordings at issue) and/or Exhibit B (list of compositions at issue) to the

   Complaint on or before Friday, February 14, 2020 to conform those exhibits to

   information learned in discovery.” (Dkt. 68 at 5) Plaintiffs’ decision to remove the

   Dropped Works in accordance with the CMSO does not obligate them to collect and

   review documents for musical works for which they are no longer seeking relief.

   Because the Dropped Works are no longer at issue in this action, Judge Wilson

   correctly denied Bright House’s motion to compel responses to RFP 98 and RFAs 110-

   364.

             C. Interrogatory 13

          Judge Wilson ordered Plaintiffs to respond to Bright House’s Interrogatory 13,

   which asked Plaintiffs to “[i]dentify which sound recordings listed on Exhibit A

   (including any amendments to same) to Plaintiffs’ Complaint were first issued or

   released together on or as albums or compilations, including for each the name of the

   corresponding album or compilation.” (Dkt. 210 at 2; Dkt. 216 at 2-3) Plaintiffs object

   to this ruling primarily on the ground that the Interrogatory seeks irrelevant

   information. (Dkt. 216 at 1-2) Specifically, Plaintiffs contend that, because Plaintiffs

   release, license, promote, and monetize their sound recordings on an individual basis,


                                             14
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 15 of 21 PageID 10021




   Plaintiffs are necessarily entitled to a separate statutory damages award for each

   infringed song. (Id.) Thus, Plaintiffs argue, any discovery about which sound

   recordings were first issued as part of an album or compilation is irrelevant as a matter

   of law. (Id.) Plaintiffs’ objection lacks merit.

          The Copyright Act states that “all the parts of a compilation or derivative work

   constitute one work” for the purpose of calculating statutory damages. 17 U.S.C. §

   504(c)(1). A “compilation” is defined as “a work formed by the collection and

   assembling of preexisting materials or of data that are selected, coordinated, or

   arranged in such a way that the resulting work as a whole constitutes an original work

   of authorship.” 17 U.S.C. § 101. The Eleventh Circuit has held that “separate

   copyrights are not distinct ‘works’ unless they can live their own copyright life.” MCA

   Television Ltd. v. Feltner, 89 F.3d 766, 769 (11th Cir. 1996). “This test focuses on

   whether each expression has an independent economic value and is, in itself, viable.”

   Id. Courts look to whether the copyright holder “chose to create, market, deliver,

   register, and describe the [works] as collections” or as individual works. Yellow Pages

   Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1278 (11th Cir. 2015).

          Contrary to Plaintiffs’ assertion, Interrogatory 13 seeks relevant information.

   Whether the approximately 7,000 musical works at issue in this action were first issued

   or released together as albums or compilations bears directly on how Plaintiffs “chose

   to create, market, deliver, register, and describe” those works. Id. Accordingly, the

   information sought by Interrogatory 13 is relevant to determining whether each work




                                                15
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 16 of 21 PageID 10022




   “can live [its] own copyright life” and thus support a separate statutory damages

   award. Feltner, 89 F.3d at 769.

         Citing “[t]he widespread availability of popular music for downloading,

   streaming, and licensing by the track,” Plaintiffs claim that it is “self-evident that the

   sound recordings in this case are distinct works with independent economic value.”

   (Dkt. 216 at 6 (emphasis omitted)) This argument is premature. As explained above,

   courts look to several factors in determining whether a work can “live [its] own

   copyright life.” Feltner, 89 F.3d at 769. Indeed, “the independent economic value test

   does not begin and end with an inquiry into whether a separate unit in a multi-work

   project could possibly have some independent economic value if sold separately.”

   Yellow Pages Photos, Inc., 795 F.3d at 1281. On this record, the Court cannot

   determine as a matter of law that each of the approximately 7,000 sound recordings at

   issue in this case satisfies the independent economic value test. Plaintiffs may renew

   this argument at summary judgment or trial.

         Plaintiffs further contend that collecting the evidence necessary to respond to

   Interrogatory 13 will be unduly burdensome. (Dkt. 216 at 8) The Special Master in

   Warner Records, however, previously ordered Plaintiffs to respond to a materially

   identical interrogatory covering the vast majority of the works at issue in the present

   action. (Dkt. 233-4 at 17-20) As a result, responding to Interrogatory 13 will require

   Plaintiffs to compile the relevant information for only a few hundred non-overlapping

   works. (Dkt. 233 at 11-2) This significantly reduces Plaintiffs’ burden in responding to

   the Interrogatory. Finally, the Court concurs in Judge Wilson’s rejection of the


                                              16
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 17 of 21 PageID 10023




   argument that Interrogatory 13 is ambiguous. The Interrogatory seeks information

   regarding which works “were first issued or released together on or as albums or

   compilations.” (Dkt. 216 at 2-3) As Judge Wilson correctly concluded, the language

   of this Interrogatory is as “clear as it can be.” (Dkt. 233-2 at 47:2-3)

             D. RFPs 64 and 126

          The final set of objections concerns Judge Wilson’s denial of Plaintiffs’ motion

   to compel Bright House to produce additional documents in response to RFPs 64 and

   126. (Dkt. 317) RFP 64 sought “[d]ocuments sufficient to reflect the content of any

   calls between [Bright House’s] employees, customer service representatives, or

   members of [Bright House’s] internet security or customer safety team, on one hand,

   and Subscribers or Users identified in Infringement Notices or otherwise identified in

   connection with actual or alleged copyright infringement, on the other.” (Id. at 14)

   RFP 126 sought Bright House’s “internal communications discussing any

   Infringement Notice, any instance of alleged copyright infringement, or any ‘ticket’

   generated in response to any Infringement Notice, including internal communications

   concerning the actual or potential termination of any Subscriber’s account with [Bright

   House].” (Id. at 4)

          The Court sustains Plaintiffs’ objection to Judge Wilson’s denial of their motion

   to compel Bright House to produce additional documents responsive to RFP 64. In

   response to RFP 64, Bright House produced all records of calls with subscribers

   concerning notices of infringement sent by Plaintiffs. (Dkt. 318 at 3) Bright House also




                                               17
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 18 of 21 PageID 10024




   provided call records from its ESAT database 4 for any subscriber “who received three

   or more notices sent by any party.” (Id.) Finally, Bright House produced call records

   for any subscriber who received a “final warning letter” about alleged infringement.

   (Id.) Plaintiffs contend that Judge Wilson erroneously declined to compel Bright

   House to produce additional documents in response to RFP 64—specifically, call

   records from Bright House’s ECAT database for subscribers who received three or

   more notices of infringement from any party. (Dkt. 317 at 14)

          The Court concludes that Judge Wilson erred in declining to compel the

   production of these documents. Without the requested call records from the ECAT

   system, Bright House’s document production cannot be considered “sufficient to

   reflect the content of any calls” between Bright House and its subscribers concerning

   alleged copyright infringement. (Dkt. 317 at 14 (emphasis added)) Indeed, the

   requested call records from the ECAT system could provide evidence relevant to

   Bright House’s entitlement to safe harbor under the Digital Millennium Copyright

   Act—specifically, whether Bright House had “actual knowledge of particular account

   holders who blatantly or repeatedly infringed.” BMG Rts. Mgmt. (US) LLC v. Cox

   Commc’ns, Inc., 149 F. Supp. 3d 634, 661 (E.D. Va. 2015). Moreover, Bright House

   itself described the ECAT system as “a tool for processing and addressing copyright

   infringement notices.” (Dkt. 164 at ¶ 33) Although Bright House now contends that



   4
    Bright House used two systems (ESAT and ECAT) to respond to notices of alleged infringement.
   (Dkt. 318 at 3 n.1) The ECAT system “was developed later in time and its subscriber interaction fields
   were more automated than the older ESAT system.” (Id.)


                                                    18
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 19 of 21 PageID 10025




   producing the requested call records would be unduly burdensome, Bright House’s

   counsel at the discovery hearing could not estimate the volume of call notes contained

   in the ECAT system or otherwise show that production would be unduly burdensome

   from a proportionality perspective. (Dkt. 317-2 at 80:7-18) Accordingly, by November

   12, 2021, Bright House must produce, for the time period of March 1, 2012 to May

   31, 2016, all call records from its ECAT database for subscribers who received three

   or more notices of infringement from any party.

         Judge Wilson did not err, however, in concluding that Bright House sufficiently

   responded to RFP 126. In response to this request, Bright House produced (i) internal

   communications concerning notices of infringement sent by Plaintiffs, (ii) internal

   communications concerning notices of infringement sent by any party as long as those

   communications discussed whether to terminate, suspend, or quarantine a Bright

   House user’s account, and (iii) ticket data showing the actions Bright House took for

   each subscriber who received three or more notices of infringement from any party.

   (Dkt. 318 at 2-3) Plaintiffs argue that Judge Wilson erroneously failed to compel Bright

   House to provide additional documents in response to RFP 126—namely, internal

   Bright House communications about infringing subscribers that do not discuss whether

   to terminate, suspend, or quarantine those subscribers. (Dkt. 317 at 4-5) Judge Wilson

   was well within his discretion, however, to conclude that Plaintiffs’ request was

   “overbroad” because it effectively sought “all communications discussing any

   infringement notice, any instance of alleged copyright, or any ticket.” (Dkt. 317-2 at




                                             19
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 20 of 21 PageID 10026




   26:3-8) Because Plaintiffs identify no clear error in Judge Wilson’s decision to narrow

   the scope of RFP 126, this objection is overruled.

      IV.    CONCLUSION

         Upon consideration of the foregoing, it is hereby ORDERED as follows:

      1. The Parties’ objections to Judge Wilson’s discovery rulings, (Dkts. 212, 216,

         298, 317), are SUSTAINED IN PART and OVERRULED IN PART.

             a. The Court SUSTAINS IN PART Bright House’s objection to Judge

                Wilson’s denial of its motion to compel Plaintiffs to produce additional

                documents in response to RFP 27. By November 12, 2021, Plaintiffs must

                produce to Bright House all non-privileged documents that mention,

                refer to, or relate to Bright House and the above-captioned litigation and

                all non-privileged documents that mention, refer to, or relate to the

                above-captioned litigation that were created, received, or sent from

                January 1, 2013 to the present.

             b. The Court SUSTAINS Plaintiffs’ objection to Judge Wilson’s denial of

                their motion to compel Bright House to produce additional documents

                in response to RFP 64. By November 12, 2021, Bright House must

                produce, for the time period of March 1, 2012 to May 31, 2016, all call

                records from its ECAT database for subscribers who received three or

                more notices of infringement from any party.




                                             20
Case 8:19-cv-00710-MSS-TGW Document 330 Filed 09/07/21 Page 21 of 21 PageID 10027




           c. The Parties’ remaining objections are OVERRULED.

        DONE and ORDERED in Tampa, Florida, this 7th day of September 2021.




   Copies furnished to:
   Counsel of Record
   Any Unrepresented Person




                                       21
